Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 27, 2020

                                    No. 04-20-00343-CV

                       INTERNATIONAL INSTALLATION, LLC,
                                   Appellant

                                             v.

           MADERA MILLWORK, LTD, BOA Studio, LLC and Jason Holloway,
                              Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-07179
                          Honorable Renée Yanta, Judge Presiding


                                      ORDER

       Appellant’s brief was originally due on September 25, 2020. Appellant has been granted
one previous extension, until October 26, 2020. On October 26, 2020, appellant filed a second
motion requesting a forty-five day extension of time in which to file its brief.

        The motion is GRANTED and appellant’s brief is due no later than December 10,
2020.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court